Citation Nr: 0311612	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  03-04 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), that denied the above claims.  

A review of the claims folder shows that in January 2003 the 
veteran filed a claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD), which has not yet 
been adjudicated.  However, the record reflects that the RO 
is in the process of preparing this claim for adjudication.  
Its most recent action in this regard, taken in April 2003, 
was to notify the veteran that a VA examination was being 
scheduled.  


REMAND

In January 2003, the veteran completed a VA Form 9 requesting 
a hearing to be held before a Veterans Law Judge at his local 
RO.  There is no indication that a hearing has been scheduled 
or held.  

Considerations of due process mandate that the Board may not 
proceed with appellate review of the veteran's claims without 
affording him an opportunity for a personal hearing at his 
request.  Therefore, a remand is required for the scheduling 
of an appropriate hearing.  See 38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. § 20.700(a) (2002). 

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran 
for a hearing with a Veterans Law 
Judge at the RO, in accordance with 
his request.  Appropriate 
notification of the hearing should 
be given to the veteran, and that 
notification should be documented 
and associated with the claims 
folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

